 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JUAN MEDINA,                                         Case No. 1:18-cv-01450-SAB-HC
12                   Petitioner,
                                                           ORDER TRANSFERRING CASE TO THE
13           v.                                            UNITED STATES DISTRICT COURT FOR
                                                           THE CENTRAL DISTRICT OF
14    SUPERIOR COURT OF CALIFORNIA, et                     CALIFORNIA
      al.,
15
                     Respondents.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19          When a state prisoner files a habeas petition in a state that contains two or more federal

20 judicial districts, the petition may be filed in either the judicial district in which the petitioner is

21 presently confined or the judicial district in which he was convicted and sentenced. See 28

22 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004) (quoting Carbo v. United

23 States, 364 U.S. 611, 618 (1961)). Petitions challenging the execution of a sentence are

24 preferably heard in the district where the inmate is confined. See Dunne v. Henman, 875 F.2d

25 244, 249 (9th Cir. 1989). Petitions challenging convictions or sentences are preferably heard in

26 the district of conviction. See Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). Section
27 2241 further states that, rather than dismissing an improperly filed action, a district court, “in the

28 exercise of its discretion and in furtherance of justice may transfer” the habeas petition to another


                                                       1
 1 federal district for hearing and determination. 28 U.S.C. § 2241(d); see also 28 U.S.C. § 1404(a)

 2 (court may transfer any civil action “to any other district or division where it might have been

 3 brought” for convenience of parties or “in the interest of justice”).

 4          Here, Petitioner challenges a criminal judgment from the Santa Barbara County Superior

 5 Court. Therefore, venue is proper in the district of conviction, which is the Central District of

 6 California. Accordingly, IT IS HEREBY ORDERED that this action is transferred to the United

 7 States District Court for the Central District of California.

 8
     IT IS SO ORDERED.
 9

10 Dated:      October 23, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
